                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

AMANDA HUGHES,

                    Plaintiff,
      v.
                                                          Case No. 18-cv-378-slc
ANDREW SAUL,
Commissioner of Social Security,

                    Defendant.


                     AMENDED JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Amanda Hughes remanding this case for further proceedings under sentence four of

Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




       s/ K. Frederickson, Deputy Clerk                              1/15/2020
        Peter Oppeneer, Clerk of Court                                  Date
